The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-12 and 17-20 are presented for examination in this application (17/183,045) filed on February 23, 2021.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-12 and 17-20 are pending for consideration. recommend
Drawings
The drawings submitted on February 19, 2021 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed on August 24, 2021 and October 6, 2021. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7. Claims 1, 2, 5, 6, 9, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aiura et al. (US PGPUB 2014/0297909) (hereinafter ‘Aiura’).
As per independent claim 1, Aiura discloses a data migration method [(Paragraphs 0007, 0055 and 0058) where Aiura teaches data migration technology that is related to the Thin Provisioning function, as well as a function of configuring one pool with storage areas respectively provided by a plurality of types of storage devices having different performances, measuring an access frequency in virtual page units of the virtual volume, relocating data written in a virtual page with a high access frequency to a storage area provided by a storage device with a higher performance, and relocating data written in a virtual page with a low access frequency to a storage area provided by a storage device with a lower performance (this is hereinafter referred to as the "hierarchy control function") (refer to PTL 1) to correspond to the claimed limitation], comprising: obtaining, by a storage device, data access temperature of a first storage unit group [(Paragraphs 0007, 0054-0055 and 0058) where Aiura teaches where the controller 22 measures the average value of IOPS of each of a plurality of measurement cycles (this is hereinafter referred to as the "access frequency") for each virtual page VP of the respective virtual volumes VVOL. Note that, in the ensuing explanation, as shown in FIG. 5 to correspond to the claimed limitation], wherein the first storage unit group comprises a plurality of storage units, each storage unit is a composition unit of a block comprised in a logical unit, the logical unit is logical storage space provided by the storage device and accessible by a host [(Paragraphs 0018-0019 and 0135) where Aiura teaches where the controller 22 constantly measures the number of accesses per second from the business server 3 to a virtual page VP (this is hereinafter referred to as the "IOPS (Input Output per second)") regarding all virtual pages VP in all virtual volumes VVOL created in the storage apparatus 4. In addition, the controller 22 executes proper hierarchy determination processing of determining the respective storage hierarchies that are proper as the placement destination of the data written in that virtual page VP based on the IOPS from the business server 3 to the virtual page VP regarding the respective virtual pages VP to which data was written from the business server 3. In addition, the controller 22 thereafter executes relocation processing of relocating, with respect to the virtual page VP among each of the virtual pages VP of the virtual volume VVOL in which the storage hierarchy to which belongs the logical page LP (more accurately the physical page PP) storing the data written in that virtual page VP differs from the storage hierarchy that was determined as being proper as the placement destination of that data in the proper hierarchy determination processing, the data written in that virtual page VP to the physical page PP corresponding to the logical page LP to which belongs the storage hierarchy that was determined as being proper in the proper hierarchy determination processing to correspond to the claimed limitation], the data access temperature of the first storage unit group is determined by data access temperature of each storage unit, and the data access temperature of each storage unit is determined by a logical unit in which a storage unit is located [(Paragraphs 0018-0019 and 0135) where Aiura teaches where the controller 22 constantly measures the number of accesses per second from the business server 3 to a virtual page VP (this is hereinafter referred to as the "IOPS (Input Output per second)") regarding all virtual pages VP in all virtual volumes VVOL created in the storage apparatus 4. In addition, the controller 22 executes proper hierarchy determination processing of determining the respective storage hierarchies that are proper as the placement destination of the data written in that virtual page VP based on the IOPS from the business server 3 to the virtual page VP regarding the respective virtual pages VP to which data was written from the business server 3. In addition, the controller 22 thereafter executes relocation processing of relocating, with respect to the virtual page VP among each of the virtual pages VP of the virtual volume VVOL in which the storage hierarchy to which belongs the logical page LP (more accurately the physical page PP) storing the data written in that virtual page VP differs from the storage hierarchy that was determined as being proper as the placement destination of that data in the proper hierarchy determination processing, the data written in that virtual page VP to the physical page PP corresponding to the logical page LP to which belongs the storage hierarchy that was determined as being proper in the proper hierarchy determination processing to correspond to the claimed limitation]; and in response to the data access temperature of the first storage unit group reaching a specified threshold, migrating, by the storage device, data in the first storage unit group to a second storage unit group [(Paragraphs 0059-0066, 0079-0080, 0113-0118; Fig. 13A-B and 14) where when the CPU 31 obtains a negative result in the determination of step SP31, the CPU 31 refers to the page management table 40, and determines whether the storage hierarchy and area attribute to which the logical page LP currently assigned to the selected virtual page VP is one among "H2", "M2" and "L2" (SP33). When the CPU 31 obtains a negative result in the foregoing determination, the CPU 31 refers to a management table not shown indicating which logical page LP is assigned to the respective virtual pages VP of the respective virtual volumes WOL (this is hereinafter referred to as the "logical page assignment destination management table") and the page management table 40, and determines whether the access frequency (Ix), in the immediate X time, to the selected virtual page VP is not less than the first access frequency threshold Ia (SP34). Moreover, when the CPU 31 obtains a positive result in the foregoing determination, the CPU 31 refers to the foregoing logical page assignment destination management table and page management table 40, and determines whether the access frequency (Iy), in the immediately Y time, to the selected virtual page VP is not less than the first low-side access frequency threshold Iam (SP35). When the CPU 31 obtains a positive result in the foregoing determination, the CPU 31 determines the storage hierarchy and area attribute which are proper as the placement destination of the data written in the selected virtual page VP as "H2" (SP36), and thereafter proceeds to step SP60. Moreover, when the CPU 31 obtains a negative result in the determination of step SP35, the CPU 31 determines the storage hierarchy and area attribute which are proper as the placement destination of the data written in the selected virtual page VP as "M3" (SP37), and thereafter proceeds to step SP60. Meanwhile, when the CPU 31 obtains a negative result in the determination of step SP34, the CPU 31 refers to the foregoing logical page assignment destination management table and page management table 40, and determines whether the access frequency (Ix), in the immediate X time, to the selected virtual page VP is not less than the second access frequency threshold Ib (SP38). When the CPU 31 obtains a positive result in the foregoing determination, the CPU 31 refers to the foregoing logical page assignment destination management table and page management table 40, and determines whether the access frequency (Iy), in the immediate Y time, to the selected virtual page VP is not less than the first high-side access frequency threshold Iah (SP39). When the CPU 31 obtains a positive result in the foregoing determination, the CPU 31 determines the storage hierarchy and area attribute which are proper as the placement destination of the data written in the selected virtual page VP as "H3" (SP40), and thereafter proceeds to step SP60  to correspond to the claimed limitation], wherein access performance of the second storage unit group is higher than access performance of the first storage unit group [(Paragraphs 0007 and 0050) where the controller 22 manages, as a first storage hierarchy ("Tier 1"), the storage area (logical volume VOL) provided by the RAID group RG that is configured from the storage devices 30 (hereinafter referred to as the "SSD (Solid State Disks)") with the highest performance among the storage devices 30 mounted in the storage apparatus 4. Similarly, the controller 22 manages, as a second storage hierarchy ("Tier 2"), the storage area (logical volume VOL) provided by the RAID group RG that is configured from the storage devices 30 (hereinafter referred to as the "SAS disks") with the next highest performance among the storage devices 30 mounted in the storage apparatus 4, and manages, as a third storage hierarchy ("Tier 3"), the storage area (logical volume VOL) provided by the RAID group RG that is configured from the storage devices 30 (hereinafter referred to as the "SATA disks") with the lowest performance among the storage devices 30 mounted in the storage apparatus 4 to correspond to the claimed limitation].
As per dependent claim 2, Aiura discloses wherein the storage device collects data access temperature by using the block comprised in the logical unit as a unit [(Paragraphs 0018-0019 and 0135) where Aiura teaches where the controller 22 constantly measures the number of accesses per second from the business server 3 to a virtual page VP (this is hereinafter referred to as the "IOPS (Input Output per second)") regarding all virtual pages VP in all virtual volumes VVOL created in the storage apparatus 4. In addition, the controller 22 executes proper hierarchy determination processing of determining the respective storage hierarchies that are proper as the placement destination of the data written in that virtual page VP based on the IOPS from the business server 3 to the virtual page VP regarding the respective virtual pages VP to which data was written from the business server 3. In addition, the controller 22 thereafter executes relocation processing of relocating, with respect to the virtual page VP among each of the virtual pages VP of the virtual volume VVOL in which the storage hierarchy to which belongs the logical page LP (more accurately the physical page PP) storing the data written in that virtual page VP differs from the storage hierarchy that was determined as being proper as the placement destination of that data in the proper hierarchy determination processing, the data written in that virtual page VP to the physical page PP corresponding to the logical page LP to which belongs the storage hierarchy that was determined as being proper in the proper hierarchy determination processing to correspond to the claimed limitation].
As for independent claims 5, 9 and 17, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 6, 10 an 18, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  
Claims 3, 7, 11 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable Aioura, in view of Jess et al. (US 8,713,267) (hereinafter ‘Jess’) and further in view of Yoshida et al. (US PGPUB 2013/0080700) (hereinafter ‘Yoshida’).
As per dependent claim 3, Aioura discloses the method according to claim 1.
Aioura does not appear to explicitly disclose wherein the first storage unit group comprises a first storage unit, and the method further comprises: receiving, by the storage device, a data write request, wherein the data write request is used to write data into a second storage unit, and a storage unit group to which the second storage unit belongs is different from the first storage unit group; writing, by the storage device, the data into the first storage unit, and storing a correspondence between an actual address of the data and a logical address of the first storage unit.
However, Jes discloses wherein the first storage unit group comprises a first storage unit, and the method further comprises: receiving, by the storage device, a data write request, wherein the data write request is used to write data into a second storage unit, and a storage unit group to which the second storage unit belongs is different from the first storage unit group; writing, by the storage device, the data into the first storage unit, and storing a correspondence between an actual address of the data and a logical address of the first storage unit [(Column 5, lines 44-67; Fig.5) where Jess teaches FIG. 5, an operational flow illustrating creating a point-in-time copy of a virtual volume including a storage hot-spot is shown. A first PiT (e.g. PiT.sub.1) may occur which may freeze the contents of an original virtual volume (e.g. virtual volume 106A) and a first PTVV (e.g. PTVV.sub.1) may be created. Following creation of the PTVV, write operations from a host (e.g. host 101) to the virtual volume may be directed to the PTVV. Read operations from the host to the virtual volume will be directed to the original virtual volume for data that is unmodified since the PiT and to the PTVV for data that has been modified since the PiT. The most recent PiT may be referred to as an "active" PiT as all current write operations are directed to its PTVV, where it will be obvious to modify the original virtual volume and PTVV of Jess to be included in the second storage group and the first storage group of Aioura respectively so the write operation to be redrected to correspond to the claimed limitation].
Aioura and Jess are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Aioura and Jess before him or her, to modify the method of Aioura to include the ROW data writing technology of Jess to enhance data access.
The motivation for doing so would be [“data with a low activity level may be relocated to lower performing storage tiers in order to provide increased capacity in high-performance storage tiers” (Column 1, lines 16-18 by Jess)].
Aioura/Jess does not appear to explicitly disclose wherein the obtaining, the data access temperature of the first storage unit group comprises:Page 4 of 10Application No. 17/183,045Preliminary Amendment July 21, 2021Attorney Ref. HW753096updating, by the storage device, data access temperature of the first storage unit based on data access temperature of the second storage unit; and obtaining, by the storage device, the data access temperature of the first storage unit group based on the updated data access temperature of the first storage unit.
However, Yoshida discloses wherein the obtaining, the data access temperature of the first storage unit group comprises:Page 4 of 10Application No. 17/183,045Preliminary Amendment July 21, 2021Attorney Ref. HW753096updating, by the storage device, data access temperature of the first storage unit based on data access temperature of the second storage unit; and obtaining, by the storage device, the data access temperature of the first storage unit group based on the updated data access temperature of the first storage unit [(Paragraphs 0098-0101 and 0108-0113) where Yoshida teaches where the access monitoring unit 26 periodically (e.g., at intervals of 24 hours) executes an access history information update process of updating, based on the access count information 50 about the same RAID-G, contents of the access history information 55 with respect to each RAID-G. The access history information 55 is information containing an access count and an access rank for each of every specified period of time (30 min in the first embodiment) within, as illustrated in FIG. 7, the predetermined period of time (24 hours in the first embodiment) in the past. When executing the access history information update process, the access monitoring unit 26 obtains, based on the access count information 50 (FIG. 6) about each RAID-G, the access count in a time period during every specified period of time with respect to each RAID-G. In addition, the access monitoring unit 26 changes the access count of each time period in the access history information 55 about each RAID-G to an obtained value. Further, when executing the access history information update process, the access monitoring unit 26 obtains the access rank (which will hereinafter be simply termed the rank) by the following algorithm from the access count during each time period, which is acquired with respect to each RAID-G. Then, the access monitoring unit 26 changes the rank within each time period in the access history information 55 with respect to each RAID-G to an obtained rank, and thereafter finishes the access history information update process , where the updating process and rank adjustments based on access count for each RAID group and the obtaining of these access count by the monitoring unit to correspond to the claimed limitation].
Aioura/Jess and Yoshida are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Aioura/Jess and Yoshida before him or her, to modify the method of Aioura to include the monitoring unit of access counts for RAID storage units of Yoshida to enhance data access.
The motivation for doing so would be [“rewriting safely the FW of the drives 150 configuring the RAID-Gs having the redundancy” (Paragraph 0191 by Yoshida)].
Therefore, it would have been obvious to combine Aioura/Jess and Yoshida to obtain the invention as specified in the instant claim.
As for claims 7, 11 and 19, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 4, 8, 12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable Aioura/Jess/Yoshida, in view of Luan et al. (US PGPUB 2017/0031606) (hereinafter ‘Luan’).
As per dependent claim 4, Aioura/Jess/Yoshida discloses the method according to claim 3.
Aioura/Jess/Yoshida does not appear to explicitly disclose wherein a third storage unit group comprises the second storage unit, and the method further comprises: in response to the second storage unit being released, resetting, by the storage device, the data access temperature of the second storage unit.
However, Luan discloses wherein a third storage unit group comprises the second storage unit, and the method further comprises: in response to the second storage unit being released, resetting, by the storage device, the data access temperature of the second storage unit [(Paragraphs 0031-0032; Fig.4) where Luan teaches, at 425, the process can determine which coding region within the coding banks to evict, e.g., remove or overwrite. In this example, the coding banks can store coding values for two or more coding regions corresponding to two or more hot memory regions. In some implementations, the process can use a least recently used (LRU) policy or a first in first out (FIFO) policy to determine which coding region to evict. In some implementations, the coding banks store one coding region for one memory region at a time, and accordingly the determination at 425 is not required. At 430, the process can store the coding values in the area corresponding to the evicted coding region. Storing the coding values can including overwriting data in the evicted coding region. Further, the process can adjust the access counters for the memory regions. In some implementations, the access counters are reset based on the eviction. In some implementations, the access counters are reset based on a new coding region being selected. The process can use the coding bank to increase a number of parallel memory accesses to the high-access memory region that are serviceable in a single cycle from a first number of accesses to a second, greater number of memory accesses to correspond to the claimed limitation].
Aioura/Jess/Yoshida and Luan are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Aioura/Jess/Yoshida before him or her, to modify the method of Luan to include the resetting of access counts upon eviction of Luan to enhance data access.
The motivation for doing so would be [“Bank conflicts can be resolved in the same cycle via the coding banks to increase memory bandwidth” (Paragraphs 0015 by Luan)].
Aioura further teaches obtaining, by the storage device, data access temperature of the third storage unit group based on the reset data access temperature of the second storage unit [(Paragraphs 0007, 0054-0055 and 0058) where Aiura teaches where the controller 22 measures the average value of IOPS of each of a plurality of measurement cycles (this is hereinafter referred to as the "access frequency") for each virtual page VP of the respective virtual volumes VVOL. Note that, in the ensuing explanation, as shown in FIG., where it will be obvious to modify the data migration method to include the resetting of access counts of Luan to correspond to the claimed limitation]; and in response to the data access temperature of the third storage unit group reaching a specified threshold, migrating, by the storage device, data in the third storage unit group to a fourth storage unit group [(Paragraphs 0059-0066, 0079-0080, 0113-0118; Fig. 13A-B and 14) where when the CPU 31 obtains a negative result in the determination of step SP31, the CPU 31 refers to the page management table 40, and determines whether the storage hierarchy and area attribute to which the logical page LP currently assigned to the selected virtual page VP is one among "H2", "M2" and "L2" (SP33). When the CPU 31 obtains a negative result in the foregoing determination, the CPU 31 refers to a management table not shown indicating which logical page LP is assigned to the respective virtual pages VP of the respective virtual volumes WOL (this is hereinafter referred to as the "logical page assignment destination management table") and the page management table 40, and determines whether the access frequency (Ix), in the immediate X time, to the selected virtual page VP is not less than the first access frequency threshold Ia (SP34). Moreover, when the CPU 31 obtains a positive result in the foregoing determination, the CPU 31 refers to the foregoing logical page assignment destination management table and page management table 40, and determines whether the access frequency (Iy), in the immediately Y time, to the selected virtual page VP is not less than the first low-side access frequency threshold Iam (SP35). When the CPU 31 obtains a positive result in the foregoing determination, the CPU 31 determines the storage hierarchy and area attribute which are proper as the placement destination of the data written in the selected virtual page VP as "H2" (SP36), and thereafter proceeds to step SP60. Moreover, when the CPU 31 obtains a negative result in the determination of step SP35, the CPU 31 determines the storage hierarchy and area attribute which are proper as the placement destination of the data written in the selected virtual page VP as "M3" (SP37), and thereafter proceeds to step SP60. Meanwhile, when the CPU 31 obtains a negative result in the determination of step SP34, the CPU 31 refers to the foregoing logical page assignment destination management table and page management table 40, and determines whether the access frequency (Ix), in the immediate X time, to the selected virtual page VP is not less than the second access frequency threshold Ib (SP38). When the CPU 31 obtains a positive result in the foregoing determination, the CPU 31 refers to the foregoing logical page assignment destination management table and page management table 40, and determines whether the access frequency (Iy), in the immediate Y time, to the selected virtual page VP is not less than the first high-side access frequency threshold Iah (SP39). When the CPU 31 obtains a positive result in the foregoing determination, the CPU 31 determines the storage hierarchy and area attribute which are proper as the placement destination of the data written in the selected virtual page VP as "H3" (SP40), and thereafter proceeds to step SP60  to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Aioura/Jess/Yoshida and Luan to obtain the invention as specified in the instant claim.
As for claims 8, 12 and 20, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishizaki et al., US 2012/0011315 – teaches storage system.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135